Citation Nr: 0504735	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  01-09 134	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE

The propriety of the initial 10 percent disability evaluation 
assigned for service-connected bilateral tinnitus, effective 
March 28, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946, and from August 1950 to June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran service connection, with a 10 
percent initial rating, for bilateral tinnitus.

In November 2001, the Board denied separated 10 percent 
ratings for tinnitus for each ear.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In an April 2003 order, the court 
vacated the Board's November 2001 decision.  The case was 
returned to the Board for additional development and 
readjudication consistent with the directives contained 
therein.

In current status the case returns to the Board following the 
completion of development made pursuant to its December 2003 
remand.


FINDING OF FACT

The veteran is in receipt of the maximum evaluation for 
tinnitus under the schedular criteria for Diagnostic Code 
6260.  As a matter of law, separate 10 percent ratings are 
not assignable for tinnitus.


CONCLUSION OF LAW

Entitlement to separate, schedular 10 percent disability 
ratings for bilateral tinnitus is not shown as a matter of 
law.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2004).  

REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 because an 
initial AOJ adjudication had already occurred.  For the 
reasons enumerated below, there is no indication that there 
is any prejudice to the veteran by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In February 2001, the veteran requested service connection 
for tinnitus.  A rating action in June 2001 granted service 
connection for the disorders at issue.  The veteran filed a 
timely appeal.  In May 2004, the RO informed the veteran of 
the requirements of VCAA.  In the October 2004 supplemental 
statements of the case, the veteran was provided with the 
applicable law and regulations regarding VCAA.



Factual Background

The facts of this case are not in dispute.  The veteran filed 
a claim for compensation in February 2001.  According to a 
March 2001 VA audiological examination, he had a longstanding 
history of occasional high-pitched bilateral tinnitus.

In a June 2001 rating decision, he was awarded service 
connection for bilateral tinnitus.  An initial 10 percent 
disability evaluation was assigned, effective from March 28, 
2001.  In a September 2001 statement, the veteran expressed 
disagreement with this initial disability evaluation.  He 
contends that he should be awarded separate 10 percent 
disability ratings for each of his affected ears, instead of 
a single 10 percent rating for tinnitus as a bilateral 
disability.  For the reasons set forth below, this claim must 
be denied.  

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA' s Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2004).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where  the question 
for consideration is propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board emphasizes that the veteran's argument on appeal is 
limited to his interpretation of governing legal authority.  
He does not argue that his already service-connected 
disability has increased in severity or that such disability 
results in an unusual disability picture.  Rather, he asserts 
that application of existing law to the existing facts 
supports assignment of separate 10 percent ratings, one 10 
percent rating for each ear.  

The veteran's tinnitus was awarded a 10 percent initial 
evaluation under 38 C.F.R. § 4.87, Diagnostic Code 6260, for 
recurrent tinnitus.  As an initial matter the Board notes 
that Diagnostic Code 6260 was revised effective in June 2003 
to provide that only a single 10 percent evaluation is to be 
assigned for tinnitus, whether the sound is perceived as 
being in one ear, both ears, or in the head.  38 C.F.R. § 
4.87, Diagnostic Code 6260, Note 2 (2004).  This 10 percent 
disability rating represents the maximum schedular rating for 
this disability.  

The amendments do not contain any substantive changes in the 
regulation that affect this particular case, but instead act 
as clarification. In effect, the revised regulations amend 
the Rating Schedule to state more explicitly the method of 
evaluation of tinnitus under Diagnostic Code 6260 that has 
existed throughout the entire period of this appeal.  The 
intended effect of this action is to codify a long-standing 
VA practice by stating that recurrent tinnitus will be 
assigned only a single 10-percent evaluation whether it is 
perceived in one ear, both ears, or somewhere in the head.  
68 Fed. Reg. at 25,822.

The veteran and his representative argue that since the 
amended regulation, effective June 13, 2003, clarified 
Diagnostic Code 6260, the pre-amended Diagnostic Code 6260 
was ambiguous.  As the veteran's claim was pending prior to 
the effective date for the amended regulation, he and his 
representative argue that when construing an ambiguous statue 
providing benefits to veterans, the Secretary will apply the 
principle that "interpretative doubt is to be resolved in 
the veteran's favor."  See McCormick v. Gober, 14 Vet. App. 
39, 47 (2000); Ryan v. West, 13 Vet. App. 151, 157 (1999) 
(quoting Brown v. Gardner, 513 U.S. 115, 118 (1994)).  As 
such, they contend that applying the 2002 Diagnostic Code 
6260, and resolving all interpretative doubt in the veteran's 
favor, the veteran is entitled to separate 10 percent 
evaluations for each ear.

In Brown v. Gardner, 513 U.S. 115, 118 (1994), the Supreme 
Court held that if a statute is ambiguous, any interpretive 
doubt is to be resolved in the veteran's favor.  See also 
Smith (William) v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994) 
(the canons of statutory construction apply to regulations as 
well as statues).  The veteran's representative relies on 
this canon of construction for his proposition that the 
regulation must be interpreted to allow two separate and 
distinct ratings for bilateral tinnitus.  

Diagnostic Code 6260, prior to the June 2003 amendment, did 
not expressly indicate whether, in the case of bilateral 
tinnitus, each ear was to be rated separately.  However, the 
Supreme Court also held in Brown, however, that "[a]mbiguity 
is a creature not of definitional possibilities but of 
statutory context . . . ."  Brown, 513 U.S. at 118 
(citations omitted).  By reading the rating criteria for 
Diagnostic Code 6260 in the context of the remaining 
provisions of the Rating Schedule, it is clear that a maximum 
10 percent rating may be assigned for tinnitus, regardless of 
whether it is unilateral or bilateral, and that separate 10 
percent ratings cannot be assigned for tinnitus in each ear.

If one section of a statute includes specific language, but 
that language is missing from another section of the same 
statute, it is generally presumed that such omission is 
intentional.  See Brown, 513 U.S. at 120.  The regulation at 
issue specifies that recurrent tinnitus is to be evaluated as 
10 percent disabling.  38 C.F.R. § 4.87, Diagnostic Code 
6260.  The diagnostic code does not distinguish between 
tinnitus that is perceived in one ear, both ears, or within 
the head.  Other diagnostic codes pertaining to the auditory 
system specify whether the rating is to be assigned based on 
unilateral or bilateral involvement (Diagnostic Code 6100 for 
hearing loss, and Diagnostic Code 6207 for loss of auricle).  
Because some of the diagnostic codes pertaining to the 
auditory system distinguish between unilateral and bilateral 
involvement, it is apparent from the regulation that the 
omission of that language from Diagnostic Code 6260 was 
intentional.  

Moreover, on May 22, 2003, VA's General Counsel issued a 
decision holding that Diagnostic Code 6260, as in effect 
prior to June 10, 1999, and as amended as of that date, a 
single 10 percent disability rating for tinnitus, regardless 
of whether tinnitus is perceived as unilateral, bilateral, or 
in the head.  (See VAOPGCPREC 2-03).

The Board observes that precedential opinions of the Chief 
Legal Officer of the Department are binding on the Board.  
See 38 U.S.C.A. § 7104(c) (West 2002); Splane v. West, 216 
F.3d 1058 (Fed. Cir. 2000).  The veteran's representative, 
however, contends that VAOPGCPREC 2-03 is not applicable to 
the instant appeal because the General Counsel failed to 
address in that opinion the applicability of 38 C.F.R. § 
4.25(b).

That regulation states that except as otherwise provided in 
the Rating Schedule, the disabilities arising from a single 
disease entity, e.g., arthritis, multiple sclerosis, 
cerebrovascular accident, etc., are to be rated separately, 
as are all other disabling conditions, if any.  See Esteban 
v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.25(b) (2004).  
The issue is, therefore, whether bilateral tinnitus 
constitutes two separate disabilities that are eligible for 
separate ratings.

The assignment of separate ratings is dependent on a finding 
that the disease entity is productive of distinct and 
separate symptoms; the evaluation of the same "disability" 
or the same "manifestations" under various diagnoses is not 
allowed. See 38 C.F.R. § 4.14 (2004); Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  In VAOPGCPREC 2-03 the General Counsel 
noted that tinnitus is the perception of sound in the absence 
of any external stimulus.  Citing The Merck Manual at 665 
(17th ed. 1999).  VA also discussed the nature of tinnitus in 
the proposed amendment to Diagnostic Code 6260.

True (subjective) tinnitus does not 
originate in the inner ear, although 
damage to the inner ear may be a 
precursor of subjective tinnitus.  It is 
theorized that in true tinnitus the brain 
creates phantom sensations to replace 
missing inputs from the damaged inner 
ear, similar to the brain's creation of 
phantom pain in amputated limbs. . . . 
[Citations omitted.]

True tinnitus, i.e., the perception of sound in the absence 
of an external stimulus, appears to arise from the brain 
rather than the ears.

Based on this medical explanation, the General Counsel found 
that "the perception of noise is the disability identified 
in true tinnitus, and the source of this perceived noise is 
not in either or both ears.  The undifferentiated nature of 
the source of the noise that is tinnitus is the primary basis 
for VA's practice, as reflected in the notice of proposed 
rulemaking, of rating tinnitus as a single disease entity."  
VAOPGCPREC 2-03.

Because tinnitus does not produce separate and distinct 
symptoms, the assignment of separate ratings for the right 
and the left ear is not appropriate.  The application of 38 
C.F.R. § 4.25(b) does not, therefore, provide a basis for 
assigning separate ratings for bilateral tinnitus.  

This finding is further supported by the regulatory scheme 
that forms the basis for evaluating the severity of a 
service-connected disability.  Disability ratings are based 
on the average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2004).  The basis of disability evaluations is the ability 
to function under the ordinary conditions of daily life, 
including employment.  Regardless of the location of the 
disability, evaluations are based upon lack of usefulness of 
these body parts or systems.  38 C.F.R. § 4.10 (2004).

The veteran's representative points out the fact that the 
Rating Schedule provides for separate ratings for a single 
disease entity that has multiple manifestations.  For 
example, several of the diagnostic codes pertaining to the 
eyes and feet (i.e., Morton's disease) provide different 
ratings for unilateral versus bilateral involvement.  Having 
a disability that affects both eyes or feet, rather than just 
one eye or foot, however, results in additional functional 
limitations, in terms of the ability to see and ambulate.

Having tinnitus in both ears does not result in significantly 
greater impact on the functioning of the auditory system, in 
comparison to having tinnitus in only one ear.

Thus, while the veteran is service-connected for bilateral 
tinnitus, separate compensable ratings are not permitted as a 
matter of law.

The Board notes that the veteran does not argue, and the 
evidence does not suggest, that symptoms attributable to 
tinnitus would be more appropriately evaluated under any 
alternate diagnostic code.  Also, there is neither evidence 
nor argument that the tinnitus manifests in symptoms other 
than ringing in the ear or that such results in unusual 
disability to render impracticable application of the Rating 
Schedule.  Thus, the Board finds no basis upon which to 
assign a higher disability evaluation despite consideration 
of the potential application of the various provisions of 38 
C.F.R. Parts 3 and 4 (2004), to include 38 C.F.R. § 
3.321(b)(1) (2004).

Under these circumstances, the Board concludes that an 
increase in the initial 10 percent evaluation is not 
warranted for the veteran's service-connected tinnitus.  
Inasmuch as the 10 percent evaluation reflects the highest 
degree of impairment shown since the date of the grant of 
service connection for tinnitus, and the evaluation has been 
in effect since that time, there is no basis for a staged 
rating in the present case.


ORDER

As the initial 10 percent disability evaluation assigned for 
tinnitus was proper, a higher evaluation is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


